Case 21-00029-NGH          Doc 23     Filed 03/10/21 Entered 03/10/21 13:19:20               Desc Main
                                     Document      Page 1 of 4



Patrick J. Geile
Idaho State Bar #6975
CHAPTER 7 BANKRUPTCY TRUSTEE
PO Box 925
Meridian, ID 83680
Telephone (208) 947-1575


                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

In Re:
                                                        Case No. 21-00029-NGH
Awawda, Nadia A                                         Chapter 7
                        Debtors.                        TRUSTEE’S OBJECTION TO
                                                        EXEMPTION


 NOTICE OF OBJECTION TO EXEMPTION AND OPPORTUNITY TO OBJECT AND
                          FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within 14 days of the date of service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE NAMED COURT, THE DEBTOR AND DEBTOR’S ATTORNEY:

                                               NOTICE

       YOU ARE HEREBY NOTIFIED that the Trustee of the above estate objects to the
following exemption(s) claimed by the debtor(s) in this proceeding:

                        Asset                  Specific Law Value of Exemption
         3901 Olympia Dr. Caldwell Idaho 83605 55-1003      $175,000



TRUSTEE’S OBJECTION TO EXEMPTION - 1
Case 21-00029-NGH         Doc 23     Filed 03/10/21 Entered 03/10/21 13:19:20              Desc Main
                                    Document      Page 2 of 4



        YOU ARE FURTHER NOTIFIED that the Trustee will ask the Court to grant an Order
sustaining the objection(s) without further hearing unless a written reply to the Trustee’s
objection is filed in duplicate within fourteen (14) days from the date this objection is mailed.
File the original (1) with the U.S. Bankruptcy Court, 550 W. Fort St., Boise, ID 83724; and (2) a
copy with the Trustee. A written response to the Trustee’s objection must be set for hearing and
notice thereof mailed to parties in interest.

                                           OBJECTION

       Trustee objects to the Debtor’s claim of exemption in the above-listed property, as the
property may not by covered, in whole or in part, by the exemption statute listed.

       1.      Debtor filed for bankruptcy on or about January 18, 2021.

       2.      The 341 Meeting was held on February 25, 2021.

       3.      The Debtor listed an interest in 3901 Olympia Drive, Caldwell, ID 83605, with a

value of $150,000.00, a lien of $151,885.00, and a claimed exemption of $175,000.000.

       4.      Initially the claim of exemption fails due to the fact that there is no equity pursuant

to the Debtor’s claim of exemption and pursuant to the “snapshot rule” as set forth in Klein v.

Anderson (In re: Anderson) 9th Cir. BAP case No 19-1224 (2021) There is no equity to protect

and therefor the exemption fails.

       5.      In the alternative, the property may be worth substantially more than the Debtor

disclosed, and upon reasonably believe, the property may in fact sell for closer to $300,000.00.

Therefore, there is equity in the property that could be subject to the Debtor’s claim of exemption.

       6.      The Debtor was not residing in the home on the date of the bankruptcy filing but

did file a Declaration of Homestead on January 15, 2021.

       7.      At the time of the 341 Meeting, the Debtor explained that her estranged ex-husband

was living on the property and that there may be damage to the interior of the property.

       8.      Debtor further testified that she had not been living in the property and was living

in a rental at the time of the bankruptcy filing, which is reflected in the bankruptcy filing.



TRUSTEE’S OBJECTION TO EXEMPTION - 2
Case 21-00029-NGH        Doc 23    Filed 03/10/21 Entered 03/10/21 13:19:20            Desc Main
                                  Document      Page 3 of 4



       9.     Based on the facts set forth in this case at this time, the Debtor does not intend to

reside in the property and therefore the exemption should be disallowed.


 Date: March 10, 2021                               /s/ Patrick J. Geile
                                                    Chapter 7 Bankruptcy Trustee




TRUSTEE’S OBJECTION TO EXEMPTION - 3
Case 21-00029-NGH          Doc 23    Filed 03/10/21 Entered 03/10/21 13:19:20             Desc Main
                                    Document      Page 4 of 4




                                 CERTIFICATE OF SERVICE
               I hereby certify that on this date as indicated below, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sent a Notice of
Electronic Filing to the individuals so noted below. I further certify that, on the same date, I
have mailed by United States Postal Service the foregoing document to the following non-
EM/ECF Registered Participant(s) either listed below or on an attached list.

*Electronic Notification



Served by U.S. MAIL

Awawda, Nadia A
17536 N Moulton Place
Nampa, ID 83687

                                                      /s/ Patrick J. Geile
                                                      Date: March 10, 2021




TRUSTEE’S OBJECTION TO EXEMPTION - 4
